25 F.3d 1040NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Darwin Rusty SIERS, Plaintiff Appellant,v.UNITED STATES PAROLE COMMISSION;  Federal Bureau of Prisons,Defendants Appellees.
No. 94-6103.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 21, 1994.Decided:  May 19, 1994.

Appeal from the United States District Court for the Southern District of West Virginia, at Parkersburg.  Charles H. Haden II, Chief District Judge.  (CA-93-1110-6)
Darwin Rusty Siers, Appellant Pro Se.
S.D.W.Va.
AFFIRMED.
Before ERVIN, Chief Judge, MICHAEL, Circuit Judge, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the orders of the district court dismissing his 28 U.S.C. Sec. 2241 (1988) and denying his motion for reconsideration.  The district court held that it had no jurisdiction to consider the petition.  Assuming, arguendo, that the court had jurisdiction, we find that the petition is frivolous on the merits.  Accordingly, we affirm the summary dismissal of the petition.   See Blackledge v. Allison, 431 U.S. 63, 73-74 (1977).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED